Citation Nr: 1726215	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  13-03 286A	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Medical Center in Lexington, Kentucky


THE ISSUE

Entitlement to reimbursement for, or payment of, unauthorized medical expenses for treatment incurred from October 17 to October 18, 2012 at Russell County Hospital.


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel



INTRODUCTION

The evidence of record indicates the appellant served in the Army during the Vietnam Era.  However, the appellant's DD Form 214 is not of record, and his service has not been verified.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 decision by the Department of Veterans Affairs Medical Center in Lexington, Kentucky.

This matter was remanded by the Board in June 2016.


FINDING OF FACT

In May 2017, prior to the promulgation of a decision in the appeal, the Board received written notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
MICHAEL LANE
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


